USCA11 Case: 20-11555     Date Filed: 05/13/2021    Page: 1 of 5



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11555
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:17-cv-00245-AW-GRJ


SHANDS TEACHING HOSPITAL & CLINICS, INC.,
A Florida Non-Profit Corporation d.b.a. UF Health Shands,

                                                               Plaintiff-Appellant,


                                    versus

SECRETARY, UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                                                                       Defendants,

GEORGE LORENZO MORGAN,


                                                              Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (May 13, 2021)
          USCA11 Case: 20-11555       Date Filed: 05/13/2021   Page: 2 of 5



Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:

      Shands Teaching Hospital and Clinics, Inc., appeals the dismissal of its

complaint for a declaratory judgment for lack of subject-matter jurisdiction. After a

patient requested medical records based on an amendment to the Florida

Constitution, Fla. Const. art. X § 25(a), Shands filed a complaint seeking a

declaration that the amendment was preempted by the Patient Safety and Quality

Improvement Act of 2005, 42 U.S.C. § 299b-22. The district court ruled that it

lacked jurisdiction under the well-pleaded complaint rule over a declaratory

judgment action that was based on a federal defense. We affirm.

      George Lorenzo Morgan allegedly fell while being treated at Shands. After

his release, he requested records of adverse incidents that occurred during his

hospital stay. Morgan requested the records based on his right as a patient to access

“any records made or received in the course of business by a health care facility or

provider relating to any adverse medical incident.” Fla. Const. art. X § 25(a).

Shands responded that it had four records relevant to Morgan’s request, but refused

to disclose the records on the ground it would violate the Patient Safety Act.

      Shands sued Morgan and the Secretary of the Department of Health and

Human Services for a declaratory judgment that the Patient Safety Act barred

disclosure of the records Morgan requested. The Department filed a motion to


                                          2
          USCA11 Case: 20-11555         Date Filed: 05/13/2021     Page: 3 of 5



dismiss, which the district court granted because the Department had not sought to

enforce the Act against Shands and his claim was not ripe for review. The district

court also ordered Morgan and Shands to file supplemental briefs addressing

whether the complaint fell within its federal-question jurisdiction. 28 U.S.C.

§ 1331. After reviewing those briefs, the district court dismissed Shands’

complaint for lack of subject-matter jurisdiction.

      We review de novo a dismissal of a complaint for lack of subject-matter

jurisdiction. Household Bank v. JFS Grp., 320 F.3d 1249, 1252 (11th Cir. 2003).

      Because Shands and Morgan are both residents of Florida, Shands’

complaint alleged that jurisdiction was based on a federal question. 18 U.S.C.

§ 1331. Section 1331 gives district courts “original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties, of the United States.” Id. For a

case to arise under federal law, a “well-pleaded complaint [must] establish[] either

that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.”

Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463

U.S. 1, 27–28 (1983).

      “The presence or absence of federal-question jurisdiction is governed by the

‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff's properly pleaded


                                            3
          USCA11 Case: 20-11555        Date Filed: 05/13/2021    Page: 4 of 5



complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the

well-pleaded complaint rule, jurisdiction exists only if a federal question “appears

in the plaintiff’s statement of his own claim.” Franchise Tax Bd., 463 U.S. at 10

(quoting Taylor v. Anderson, 234 U.S. 74, 75 (1914)). But the usual position of the

parties is reversed in a declaratory action. Pub. Serv. Comm’n of Utah v. Wycoff

Co., 344 U.S. 237, 248 (1952). “Federal question jurisdiction exists over a

declaratory judgment action if a plaintiff’s well-pleaded complaint alleges facts

demonstrating the defendant could file a coercive action arising under federal law.”

Patel v. Hamilton Med. Ctr., Inc., 967 F.3d 1190, 1194 (11th Cir. 2020). In other

words, “it is the character of the threatened action, and not of the defense, which

will determine whether there is federal-question jurisdiction in the District Court.”

Wycoff, 344 U.S. at 248.

      The district court did not err. The existence of a federal defense is not a basis

for federal jurisdiction. “Federal pre-emption is ordinarily a federal defense to the

plaintiff’s suit,” and “[a]s a defense, it does not appear on the face of a well-

pleaded complaint.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). If

Morgan were to sue Shands for the records, his complaint would be based on state

law and Shands would raise federal preemption as a defense. As the district court

stated, “the action Shands seeks to displace is a state-law action for records” and




                                           4
          USCA11 Case: 20-11555       Date Filed: 05/13/2021   Page: 5 of 5



because “[f]ederal preemption would be a defense to that action, . . . the well-

pleaded complaint rule . . . means no subject-matter jurisdiction.”

      We AFFIRM the dismissal of Shands’ complaint.




                                          5